Citation Nr: 1800340	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-42 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 11, 2015, for the establishment of K.F. as a dependent for the purposes of the dependency allowance.  


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from January 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The VA did not receive a claim for additional dependency allowance for the Veteran's wife, K.F., prior to August 11, 2015.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2015, for the award of additional dependency allowance for the Veteran's wife, K.F., have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The appeal of an effective date is a "downstream" issue from a grant of entitlement of the Veteran's claim.  For such downstream issues, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required because the claim has already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the Veteran filed his claim.  The Veteran has not identified any additional evidence that could show an earlier date for his claim.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.

Factual Background and Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to additional compensation for each dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation for a dependent is the latest of the following dates: (1) the date of the claim; (2) the date of the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The commencement of payment for additional compensation for a dependent begins the first day of the month following the effective date.  38 C.F.R. § 3.31. 

In the present case, the VA received a declaration of status dependents and a marriage certificate on August 11, 2015, which indicated that the Veteran married K.F. on December 3, 2012.  There was no statement or evidence submitted prior to August 11, 2015, indicating that the Veteran married K.F. in December 2012.  

After a review of the evidence, the Board finds that an effective date prior to August 11, 2015, for additional dependency allowance for the Veteran's wife, K.F., is not warranted.  In this regard, the Veteran submitted his claim for dependency allowance for his wife, K.F., on August 11, 2015.  The Board acknowledges the Veteran's statement indicating that he has memory impairment from his service connected post-traumatic stress disorder (PTSD) and was unable to inform the VA that he was married prior to August 11, 2015, and that the effective date should be the date of his marriage, December 3, 2012.   While the Board is sympathetic to the Veteran, it does not have a legal basis to grant an earlier effective date for dependency allowance prior to August 11, 2015.  

In sum, August 11, 2015, is the proper effective date for the award of a dependency allowance for the Veteran's spouse, K.F., and it was appropriate for the commencement of payment to begin on September 1, 2015, the day of the month following the effective date.  See 38 C.F.R. §§ 3.31, 3.401(b).  Accordingly, the Board finds that the preponderance of the evidence weighs against an effective date for dependency allowance for the Veteran's spouse prior to August 11, 2015.  


ORDER

An effective date prior to August 11, 2015, for the award of additional dependency allowance for the Veteran's wife, K.F., is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


